DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 18, 28, 31, 47, and 57 are objected to because of the following informalities:  In claim 2, line 2, “one of the following method” should change to “the following methods”.  In claim 18, line 2, “one of the following method” should change to “one of the following methods”.  In claim 28, line 2, “one of the following method” should change to “one of the following methods”.  In claim 31, line 2, “one of the following mode” should change to “one of the following modes”.  In claim 47, line 2, “one of the following mode” should change to “one of the following modes”.  In claim 57, line 2, “one of the following mode” should change to “one of the following modes”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, 15, 17-19, 28, 30-32, 36, 39, 44, 46-48, and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2020/0280427 A1) hereinafter “LIU”.
Regarding claim 1:
LIU discloses a transmission method, comprising: determining, by a terminal (Fig. 1, terminal apparatus), scheduling request (SR) information (Para. [0120], scheduling request configurations) with M bits, wherein the M is an integer greater than 1 (Para. [0121] and [0122], the size of scheduling request bits); and 
sending, by the terminal, the SR information with M bits and first uplink control information (UCI) to a base station (Fig. 1, base station apparatus) simultaneously (Para.[0121 and [0122], scheduling request bits multiplexed with HARQ-ACK).
	
Regarding claim 2:
LIU further discloses wherein determining, by a terminal, the SR information with M bits, comprises one of the following methods: 
Method 1: the SR information with M bits corresponds to a plurality of SR configurations, one bit of the M bits corresponds to one SR configuration of the plurality of SR configurations, and a value of the one bit indicates that the one SR configuration is in a positive SR state or a negative SR state (Para. [0122], [0123], [0131]); 
Method 2: a first bit state of a plurality of bit states corresponding to the SR information with M bits indicates that each of the plurality of SR configurations is in a negative SR state, and A bit states of the plurality of bit states other than the first bit state of the plurality of bit states correspond to SR states of A SR configurations, wherein one bit state of the A bit states indicates that one SR configuration of the A SR configurations is in a positive SR state, and the first bit state is any one of the plurality of bit states.
	Regarding claim 3:
LIU further discloses wherein in the condition that the method 1 is used, the method comprises at least one of method 1-1, method 1-2, or method 1-3: 
the method 1-1: 
the value of M is determined by one of the following: 
the M is a maximum quantity of a plurality of SR configurations supported in system configured for the terminal; the M is a quantity of the plurality of SR configurations configured for the terminal (Para. [0121]); 
the M is a quantity of SR configurations with overlapping transmission occasions within the plurality of SR configurations configured for the terminal; a value of the M is notified to the terminal by a network side through configuration signaling; 
the method 1-2:  the SR information with M bits corresponding to a plurality of SR configurations comprises one of the following: the SR information with M bits corresponds to the plurality of SR configurations based on a preset order of the plurality of SR configurations; the SR information with M bits corresponds to the plurality of SR configurations based on a corresponding relationship notified by a network layer;  
the method 1-3: only one bit of the M bits indicates the positive SR state. 

	Regarding claim 7:
See rejection of claim 2.  Claim 2 is rejected based on Method 1. 

	Regarding claim 10:
LIU further disclose wherein sending, by the terminal, the SR information with M bits and the first UCI to the base station simultaneously comprises at least one of method A, method B or method C: 
the method A: 
cascading, by the terminal, the SR information with M bits and the first UCI; performing, by the terminal, channel coding on cascaded SR information with M bits and first UCI; and sending, by the terminal, channel coded SR information with M bits and first UCI to the base station (Para. [0121], [0122], [0166], [0167]);
the method B: cascading, by the terminal, the SR information with M bits and a first part of CSI; performing, by the terminal, channel coding on cascaded SR information with M bits and first part of CSI, and a second part of CSI respectively; and sending, by the terminal, channel coded information to the base station; wherein the first UCI comprises the CSI and the CSI consists of the first part of CSI and the second part of CSI; 
the method C: sending, by the terminal, the SR information with M bits and the first UCI to the base station simultaneously on a transmission resource of a first physical uplink control channel (PUCCH) format; wherein the first PUCCH format is PUCCH format 2 or PUCCH format 3 or PUCCH format 4 or a PUCCH format for carrying more than 2 bits of the first UCI.

	Regarding claim 15:
LIU further discloses determining, by the terminal, whether a preset condition is satisfied (Para [0115], Fig. 5, S801); and determining, by the terminal, the SR information with M bits in response to that the preset condition is satisfied (Fig. 5, S804 and S805); wherein the preset condition is that: a current transmission time is an SR transmission occasion (Para. [0115], the HARQ-ACK PUCCH resource overlaps with the SR PUCCH resource in the time domain); or the current transmission time is an SR transmission occasion, and a plurality of SR configurations are in the SR transmission occasion.

Regarding claim 17:
LIU discloses a transmission method, comprising: receiving, by a base station (Fig. 1, base station apparatus), an information sequence sent by a terminal (Fig. 1, terminal apparatus) on a transmission resource of a first physical uplink control channel (PUCCH) format, wherein the information sequence comprises scheduling request (SR) information with M bits and first uplink control information (UCI), and the M is an integer greater than 1 (Para. [0121] and [0122]); obtaining, by the base station, the SR information with M bits based on the information sequence (Para. [0123]); and determining, by the base station, SR states of a plurality of SR configurations configured for the terminal according to the SR information with M bits (Para. [0123]). 

Regarding claims 18-19, and 28:
Rejections of claims 2-3, 7, and 10 are applicable.

Regarding claim 30:
LIU discloses a terminal (Fig. 1, terminal apparatus), comprising:
a memory configured to store instructions (Para. [0198]); a processor, configured to read the instructions in the memory to determine scheduling request (SR) with M bits, wherein the M is an integer greater than 1; and a transceiver, configured to send the SR information with M bits and first uplink control information (UCI) to a base station simultaneously. (See rejection of claim 1)

Regarding claims 31-32, 36, 39, and 44:
Rejections of claims 2-3, 7, 10, and 15 are applicable.

Regarding claim 46:
LIU discloses a base station (Fig. 1, base station), comprising: a memory configured to store instructions (Para. [0198]); a processor, configured to read the instructions in the memory to: receive an information sequence sent by a terminal on a transmission resource of a first physical uplink control channel (PUCCH) format through a transceiver, wherein the information sequence comprises scheduling request (SR) information with M bits and first UCT, and the M is an integer greater than 1; obtain the SR information with M bits based on the information sequence; and determine SR states of a plurality of SR configurations configured for the terminal according to the SR information with M bits. (See rejection of claim 17).

Regarding claims 47-48, and 57:
Rejections of claims 2-3, 7, and 10 are applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465